Citation Nr: 0527913	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  02-02 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother.


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The appellant served on active duty for training from August 
16 to November 5, 1981 and had a period of annual training 
from June 25 to July 9, 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO), which denied an application 
to reopen claims for service connection for residuals of a 
head injury, headaches, and a psychiatric disability.  The 
RO's decision was upheld by the Board in a December 1994 
decision.

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veteran's Claims, which was then 
known as the United States Court of Veterans Claims (Court).  
In an order dated in August 1996, the Court vacated the 
Board's decision, and remanded the matter to the Board for 
proceedings consistent with the Secretary's motion.  This 
case was thereafter remanded to the RO in March 1997, January 
2001, and most recently in August 2003.

The issues of whether new and material evidence has been 
submitted to reopen claims for service connection are 
adjudicated here.  The underlying issues of entitlement to 
service connection for residuals of a head injury, headaches, 
and a psychiatric disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In November 1989, the RO denied the appellant's 
application to reopen a claim for service connection for 
residuals of a head injury, headaches, and a psychiatric 
disability.  The veteran did not appeal that decision.

2.  The evidence received since the RO's November 1989 denial 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.
  

CONCLUSIONS OF LAW

1.  The RO's November 1989 RO decision that denied the claim 
for service connection for residuals of a head injury, 
headaches, and a psychiatric disorder is final as to all 
three claimed disabilities.  38 U.S.C.A. § 4005; 38 C.F.R. §§ 
19.129, 19.192 (1989).

2.  Evidence received since the RO's November 1989 denial is 
new and material; and the requirements to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a head injury, headaches, and a psychiatric 
disorder, have been met.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2000).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

Given the favorable disposition of the issues decided below-
reopening of the three claims-the Board notes that any 
possible deficiencies in the duty to notify and to assist 
with respect to the current appellate review of the claims 
constitute harmless error and will not prejudice the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

II.  Application to Reopen Claims for Service Connection 
Based on New and Material Evidence 

Below, the Board sets forth the laws and regulations 
applicable to the claims on appeal and adjudicated here, and 
in relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.  In this 
connection, the Board has reviewed the entire record.  The 
record includes the veteran's contentions; military records, 
such as medical records; private medical records; hearing 
transcripts of RO hearings in May 1988 and January 1992; and 
lay statements of others.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in its entirety, all 
of the evidence submitted by the veteran or on his behalf.  
Rather, the Board's analysis below will summarize the 
relevant evidence, and focus specifically on what the 
evidence shows, or fails to show, with respect to each claim.
  
The veteran seeks to reopen claims of entitlement to service 
connection for residuals of head injury, headaches, and a 
psychiatric disorder, all of which were previously denied by 
the RO in a rating decision in July 1987.  In that decision, 
the RO determined that the evidence of record showed that the 
only active duty was active duty for training; that the 
record failed to substantiate a head injury or migraine 
headaches; and that the first indication of a nervous 
condition was noted during hospitalization in April 1984, and 
this condition was not shown to have developed during the 
veteran's active duty for training.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).  If the claimant files a NOD, 
then after the RO provides the veteran with a statement of 
the case-summarizing the pertinent evidence, citing 
pertinent laws and regulation and discussing their affect on 
the decision, and containing a decision on each issue with 
summary of reasons for each decision, then the claimant has 
sixty days to file a formal appeal.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.

The veteran was notified of the July 1987 denial that month.  
He filed a NOD in March 1988 with respect to the three 
claimed disabilities.  However, subsequent to a March 1988 
statement of the case and June 1988 supplemental statement of 
the case, he did not perfect his appeal.  See 38 C.F.R. 
§ 20.302 (c).  Therefore, the July 1987 rating decision is 
final.  38 U.S.C.A. § 4005; 38 C.F.R. §§ 19.129, 19.192 
(1987).

In October 1989, the veteran applied to have his claim 
reopened, claiming service connection for residuals of head 
injury, including schizophrenia.  In a November 1989 letter, 
the RO notified the veteran of the RO's determination to deny 
service connection for the head injury and nervous condition, 
on the basis that new and material evidence had not been 
submitted to reopen the claims.  The veteran did not file a 
NOD with respect to that determination.  Therefore, that 
decision is final.  38 U.S.C.A. § 4005; 38 C.F.R. §§ 19.129, 
19.192 (1989). 

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

In August 1991, the veteran applied to reopen his claims for 
service connection for the claimed residuals of head injury, 
including migraine headaches and memory loss.  The current 
appeal arises from a October 1991 rating decision which 
denied the claim to reopen claims for service connection for 
residuals of head injury, headaches, and a nervous disorder.  
As defined by the regulation in effect when the veteran filed 
his application to reopen his claim, new and material 
evidence meant evidence not previously submitted to agency 
decision makers, which bore directly and substantially upon 
the specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 F.3d 
1356, 1363 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted which is sufficient to reopen a claim, as set forth 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality. See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the last final 
disallowance was the November 1989 RO determination.

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Active service includes periods of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2005).
 
The veteran's claim for service connection was previously 
considered and denied by the RO in the July 1987 rating 
decision on the essential basis that the record failed to 
show a head injury or migraine headaches during the veteran's 
active duty for training; and that a nervous condition was 
first shown during hospitalization in April 1984, and was not 
shown to have developed during the veteran's active duty for 
training.  In the RO's November 1989 denial of the veteran's 
attempt to reopen his claims, the RO determined that new and 
material evidence had not been submitted to reopen the 
claims.

Evidence submitted subsequent to November 1989 last final 
disallowance includes private medical records dated from 1984 
through 2005 for treatment of psychiatric symptomatology, lay 
statements, and the transcript of a hearing before the RO in 
January 1992.  Much of the evidence received since the final 
decision in November 1989 is new in that the evidence was not 
previously of record at the time of the November 1989 
decision.  

Moreover, the new records contain evidence which is material 
to the claims for the following reasons.  The additional 
evidence provided since the time of the 1989 decision, as 
discussed below, tends to provide a "more complete picture" 
of the circumstances surrounding the origin of the veteran's 
claimed residuals of head trauma, headaches and psychiatric 
disorder; and in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claims.  See 38 
C.F.R. § 3.156(a) (2001);   Hodge at 1363.  

The Board notes that the claim was denied in July 1987 on the 
basis that the record failed to substantiate a head injury or 
migraine headaches.  The November 1989 RO determination-the 
"last final decision"-found no new and material evidence 
had been submitted since the 1987 decision.

However, the evidence received since November 1989 includes 
two statements from fellow soldiers who essentially attested 
that the veteran was running and hit a beam and was knocked 
out.  He was taken to the base hospital where he was 
unconscious.  He was in the hospital for five days.  One of 
the two soldiers writing said that he went to visit the 
veteran the next day after the veteran went to the hospital, 
and the veteran did not recognize him.  Subsequently, the 
veteran returned to the unit, but did not remember much.  
After the incident the veteran was complaining about migraine 
headache.  Because the veteran wanted to leave with the 
platoon, he left the hospital early.
 
In a statement received in April 1992 from the veteran's 
wife, she attested to the fact that her husband had been 
suffering from migraine headaches and black-outs since 1986; 
from memory loss; and that he was not able to function in a 
normal way of life.

The evidence above, along with testimony from the veteran in 
the January 1992 hearing, provides a more complete picture 
and verification of the veteran's inservice head injury and 
proximate symptoms of memory problems and migraine headache.  
The statement from the veteran's wife provides lay evidence 
substantiating the continuity of the veteran's complaints of 
migraine headaches and of black-outs since 1986, and to the 
extent that she may be competent to do so, that he was not 
able to function in a normal way of life.  A lay person is 
competent to testify as to observable symptoms.  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).
 
Private medical records submitted since November 1989 show 
treatment from 1984 through 2005 for psychiatric 
symptomatology.  Evidence contained in these records, in 
connection with the evidence previously assembled, provide 
evidence of a continuity of neurological and/or psychiatric 
symptomatology, and therefore the evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claims.

In this connection, the Board notes here that in private 
medical records extant in November 1989, a private medical 
report of consultation contains a neurological finding of 
"strabismus (left exotropia present on old army 
photograph)..."  The impression at that time was that the 
neurological examination was normal.  The examiner attributed 
ptosis and nystagmus to medications, and found no evidence 
suggestive of unrecognized subdural, and no indication for a 
CT scan.  The evidence submitted since November 1989 includes 
private medical records dated in May 1985 showing that during 
neurological examination, under the subheading of cerebellar, 
the treating physician noted that the veteran was drowsy, 
uncooperative, and with shifting walk, such that the veteran 
had to be supported and was almost falling.  
 
Along with other new medical evidence submitted since 
November 1989, the evidence discussed above contributes to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision.  See Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).  On this basis, the Board determines that new and 
material evidence has been submitted.  This evidence is 
neither cumulative nor redundant, and  bears directly and 
substantially upon specific matters under consideration, that 
is, whether there are current residuals of head trauma in 
service, including headaches and/or a psychiatric disorder, 
which are linked thereby to service.  The additional evidence 
submitted also contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's claimed 
disabilities.

Therefore, there is evidence submitted since November 1989 
which was not previously submitted, is not cumulative or 
redundant, and bears directly and substantially upon the 
specific matter under consideration; and in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claims.  The Board therefore determines that new and material 
evidence has been submitted.

Having determined that new and material evidence has been 
added to the record, the veteran's claims of entitlement to 
service connection for the claimed residuals of head trauma, 
headaches, and a psychiatric disorder are reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  
However, the Board cannot, at this point, adjudicate the 
reopened claims, as further assistance to the appellant is 
required to comply with the duty to assist.  This is detailed 
in the REMAND below.
 

ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for residuals of 
head trauma; the appeal is granted to that extent.

New and material evidence has been submitted to warrant 
reopening the claim of service connection for headaches; the 
appeal is granted to that extent.

New and material evidence has been submitted to warrant 
reopening the claim of service connection for a psychiatric 
disorder; the appeal is granted to that extent.


REMAND

The veteran claims service connection for a number of 
residuals of head trauma during service.  The record shows 
that the veteran has been diagnosed with a psychiatric 
disorder, most recently diagnosed in February 2005 private 
medical records as schizoaffective disorder, bipolar type.  
Further, as discussed above, there is also medical evidence 
of neurologic symptomatology, and chronic headaches are 
substantiated by the veteran's wife's statement.

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claims for service 
connection for residuals of head trauma, headaches, and a 
psychiatric disorder, a remand of the underlying service 
connection claims is necessary to accord the RO an 
opportunity to adjudicate this issue on a de novo basis.  

Therefore, after obtaining any relevant medical records which 
are not of record, a contemporaneous and thorough VA 
examination and medical opinion would assist in clarifying 
the nature and etiology of any residuals of head trauma, 
including any headaches and/or a psychiatric disorder.  Such 
examination and opinion would be instructive with regard to 
the appropriate disposition of the claim under appellate 
review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); see 
also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The appellant should be asked to 
identify all medical care providers who 
evaluated or treated him for his claimed 
residuals of head trauma in service, 
including for headaches and a psychiatric 
disorder.  The RO should request copies 
of any outstanding (not of record) 
private or VA medical records of 
treatment for the claimed disorders from 
all sources identified. 

2.  Thereafter, the RO should schedule 
the veteran for VA examination by an 
appropriate examiner to determine the 
nature and etiology of any head trauma 
disorder and/or psychiatric disorder.  
All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should 
be made available to the examiner, who 
should review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for 
any opinion expressed should be included 
in the examination report.  If the 
examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to 
respond.

Specifically, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (that is, a probability 
of 50 percent or better) that any current 
residuals of head trauma, headaches 
disorder, or psychiatric disorder is the 
result of head injury during a period of 
annual training in July 1983.  

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should adjudicate the claim for service 
connection for residuals of head trauma, 
headaches disorder, or a psychiatric 
disorder.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


